IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MALKAN, INC.,                          : No. 349 WAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
JOSEPH SOFTA, MARK SOFTA, DAVID        :
SOFTA, TAB SOFTA, MICKEY SOFTA,        :
ARLEEN SOFTA, BERNARD SOFTA,           :
JAMES SOFTA AND FRANCES SOFTA,         :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.